DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 09/01/2020.
Status of the claims
Claims 1, 2, 4-10, 12, 25, 28-36 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021, 04/06/2021 and 10/08/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer readable medium” is not described in the specification, and therefore is capable of being directed to a propagating signal.
Examiner suggests that claim 34 be amended to recite “non-transitory computer readable storage medium” to overcome this rejection.  Support is found in the Pre-grant publication at paragraph [0236].

Claims 1, 2, 4-10, 12, 25, 28-36  rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes  without significantly more. 

Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1

2019 Revised Guidance, Step 2A Prong One
Apart from the “a method and a terminal, independent claims 1 and 25 recite limitations which are drawn to the abstract idea of a mental process. Claim 34 recites a  non-transitory computer readable medium, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1, 25 and 34 recite “detecting a deleting operation…;determining, based on a preset condition…; renaming the first data…; storing the renamed the first data … .”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by 
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
Here, claim 25 only recites a terminal, and claim 34 recites a non-transitory computer readable medium. These are generic computer components which perform generic computer functions. Notably, this element are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 25 and 34 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce 
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, claims 1, 25 and 34 recite ““detecting a deleting operation…;determining, based on a preset condition…; renaming the first data…; storing the renamed the first data … .”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4, 6-10, 12, 25, 28, 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Thind et al. (US 20180121101, hereafter Thind) in view of Oh (US 20150215399).

Regarding claim 1, Thind discloses:  A method for protecting application data, the method comprising: 
detecting a deleting operation performed by a first application on first data (Thind [0019; 0073] discloses: A smart storage policy engine may be configured to detect the occurrence of one or more events/such as deleting relating to a storage capacity of the computing device ) ; 
determining, based on a preset condition, whether to delete the first data of the first application (Thind [0073] discloses: The action may be deleting the stored content or moving the stored content to a remote store on a network to which the computing device based on the policies (as preset conditions) may be executed until the determined amount of storage of the computing device has been freed, type of content, age of content);
 Thind didn’t disclose but Oh disclose: renaming the first data of the first application based on a determination that the first application meets the preset condition (Oh [0069] discloses: The first synchronization list may include at least one file meeting a synchronization condition set in advance by a user, among the files stored in the terminal 120; [0062] discloses: The second management unit 151 may perform updating/changing so that meta information (include file name) and an identifier of the changed file may be modified in the first synchronization information);
storing the renamed first data in a memory (Oh [0080] discloses: the terminal 120 and the server 110 may store and manage the first file in the folder of the terminal 120 and the folder of the server 110, respectively, based on meta information  (based on updated file name) of the first file; [0054] discloses: memory).
Thind and Oh are analogous art because they are relevant to solving the same problem, content management system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Thind, to include the teaching  of Oh, in order to  update file based on meta information include file name  within the content management system. The suggestion/motivation to combine is to provide a terminal for synchronizing the preset type of files with a server connected through a network.

Regarding claim 2, Thind as modified discloses:  The method according to claim 1, further comprising: determining, whether the preset condition is met based on a determination of whether the first application is a preset application (Thind [0070] discloses: The smart storage policies/preset condition disclosed herein may comprise instructions for automatically moving content stored locally on a computing device to remote storage (e.g., cloud storage) based on a determination that local storage available on the computing device has fallen below a storage threshold specified in the one or more policies.. The term "stored content," as used herein may refer to any of data or applications stored locally on the computing device) . 
Regarding claim 4, Thind as modified discloses:  The method according to claim 2, wherein the first application, the determination of whether the preset condition is met is further based on a determination of whether the first application is an application of a preset type, and whether the first application is an application in a preset state (Thind [0079] discloses: the smart storage policy engine may be configured to delete or dehydrate content from the computing device based on the content type; [0071] discloses: detecting the occurrence of one or more events or conditions relating to a storage capacity of the computing device may comprise determining, in response to a routine disk space checking, that the device has entered a low storage state). 
(Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …) . 
Regarding claim 7, Thind as modified discloses:  The method according to claim 6, wherein the renaming of the first data of the first application comprises: renaming the first data of the first application, that application based on the first data is located at the preset file location, and the preset file type (Oh [0011] discloses: preset type of files; [0081] discloses: file include creation time, a change time, location information…) . 
Regarding claim 8, Thind as modified discloses:  The method according to claim 6, wherein the determination of whether preset condition is met is further based on a determination of whether the first data meets a preset file size, and whether creation time of the first data is in a preset time period (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time… [0149] discloses: the terminal may set a synchronization condition based on a preset condition). 
Regarding claim 9, Thind as modified discloses:  The method according to claim 8, wherein the renaming of the first data of the first application comprises: 
renaming the first data of the first application based on the preset file location, the preset file type, the preset file size, and the creation time of the first data in the preset time period. (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …[0200] discloses: preset period) . 
Regarding claim 10, Thind as modified discloses:  The method according to claim 1, wherein the renaming the first data of the first application comprises: renaming one or more of a file name corresponding to the first data of the first application, a file location of the first data of the first application, or a file name corresponding to the first data of the first application and a location of the first data of the first application (Oh [0159] discloses: The server 110 may generate and manage, as meta information of the fourth picture file, "JPG," "2013.7.10," "Seoul," and device information indicating that the fourth picture file is created by a third device. The server 110 may generate and manage, as meta information of the third e-mail file, "eml," "2013.8.11," "Busan," and device information indicating that the third e-mail file is created by the first device. The server 110 may generate and manage, as meta information of the third document file, "doc," "2013.8.11," "Busan," and device information indicating that the third document file is created by the first device). 

Regarding claim 12, Thind as modified discloses:   The method according to claim 1, wherein the first data is one or more of a picture, audio, a video, a document, a database, or a record in the database (Oh [0140; 0143] discloses: file types such as picture file, document, email.). 
Regarding claim 25, Thind as modified discloses:   A terminal, comprising: a processor, a memory, and a touchscreen, wherein the memory and the touchscreen are coupled to the processor, the memory is configured to store computer program code, the computer program code comprises a computer instruction, and when the computer program code is executed by the processor, the terminal is caused to (Thind [0108]): 
(Thind [0019; 0073] discloses: A smart storage policy engine may be configured to detect the occurrence of one or more events/such as deleting relating to a storage capacity of the computing device ) ;;
 determine, based on a preset condition, whether to delete the first data of the first application (Thind [0073] discloses: The action may be deleting the stored content or moving the stored content to a remote store on a network to which the computing device based on the policies (as preset conditions) may be executed until the determined amount of storage of the computing device has been freed, type of content, age of content); 
Thind didn’t disclose but Oh disclose: rename the first data of the first application based on a determination that the first application meets the preset condition (Oh [0069] discloses: The first synchronization list may include at least one file meeting a synchronization condition set in advance by a user, among the files stored in the terminal 120; [0062] discloses: The second management unit 151 may perform updating/changing so that meta information (include file name) and an identifier of the changed file may be modified in the first synchronization information);
storing the renamed first data in a memory (Oh [0080] discloses: the terminal 120 and the server 110 may store and manage the first file in the folder of the terminal 120 and the folder of the server 110, respectively, based on meta information  (based on updated file name) of the first file; [0054] discloses: memory).
Thind and Oh are analogous art because they are relevant to solving the same problem, content management system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Thind, to include the teaching  of Oh, in order to  update file based on meta information include file name  within the content management system. The suggestion/motivation to combine is to provide a terminal for synchronizing the preset type of files with a server connected through a network.

Regarding claim 28, Thind as modified discloses:   The terminal according to claim 25, wherein the terminal is caused to determine whether the preset condition is met based on a determination of  (Thind [0079] discloses: the smart storage policy engine may be configured to delete or dehydrate content from the computing device based on the content type; [0071] discloses: detecting the occurrence of one or more events or conditions relating to a storage capacity of the computing device may comprise determining, in response to a routine disk space checking, that the device has entered a low storage state). 
Regarding claim 30, Thind as modified discloses:   The terminal according to claim 28, wherein the terminal is caused to rename the first data of the first application based on the preset file location, and the preset file type (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …) . 
Regarding claim 31, Thind as modified discloses:   The terminal according to claim 30, wherein the terminal is further caused to determine whether the preset condition is met based on a determination of whether the first data meets a preset file size, and whether creation time of the first data is in a preset time period (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …; [0200] discloses: preset period) . . 
Regarding claim 32, Thind as modified discloses:   The terminal according to claim 31, wherein the terminal is caused to rename the first data of the first application based on the preset file location, the preset file type, the preset file size, and the creation time of the first data in the preset time period (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …[0200] discloses: preset period) . 
Regarding claim 33, Thind as modified discloses:   The terminal according to claim 25, wherein the first data is one or more of a picture, audio, a video, a document, a database, or a record in the database (Oh [0140; 0143] discloses: file types such as picture file, document, email.). 
Regarding claim 34, Thind as modified discloses:   A non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause an apparatus to (Thind [0108]): 
detect a deleting operation performed by a first application on first data (Thind [0019; 0073] discloses: A smart storage policy engine may be configured to detect the occurrence of one or more events/such as deleting relating to a storage capacity of the computing device ) ;; 
determine, based on a preset condition, whether to delete the first data of the first application (Thind [0073] discloses: The action may be deleting the stored content or moving the stored content to a remote store on a network to which the computing device based on the policies (as preset conditions) may be executed until the determined amount of storage of the computing device has been freed, type of content, age of content); 
Thind didn’t disclose but Oh disclose: renaming the first data of the first application based on a determination that the first application meets the preset condition (Oh [0069] discloses: The first synchronization list may include at least one file meeting a synchronization condition set in advance by a user, among the files stored in the terminal 120; [0062] discloses: The second management unit 151 may perform updating/changing so that meta information (include file name) and an identifier of the changed file may be modified in the first synchronization information);
(Oh [0080] discloses: the terminal 120 and the server 110 may store and manage the first file in the folder of the terminal 120 and the folder of the server 110, respectively, based on meta information  (based on updated file name) of the first file; [0054] discloses: memory).
Thind and Oh are analogous art because they are relevant to solving the same problem, content management system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Thind, to include the teaching  of Oh, in order to  update file based on meta information include file name  within the content management system. The suggestion/motivation to combine is to provide a terminal for synchronizing the preset type of files with a server connected through a network.

Regarding claim 35, Thind as modified discloses:   The non-transitory computer readable medium according to claim 34, wherein the apparatus is further caused to determine whether the preset condition is met based on a determination of whether the first data is located at a preset file location, and whether the first data is a preset file type (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …) . 
Regarding claim 36, Thind as modified discloses:   The non-transitory computer readable medium according to claim 35, wherein the apparatus is caused to rename the first data of the first application based on the preset file location, and the preset file type (Oh [0060] discloses: determination unit compare meta information meeting a preset condition and determine a target file that is to be synchronized; [0142] discloses: meta information include a file name, a type, a folder location, size, a creation time, a modification time, a place in which a file is created or modified, … [0149] discloses: the terminal may set a synchronization condition based on a preset condition …) . .
5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thind et al. (US 20180121101, hereafter Thind) in view of Oh (US 20150215399) and further in view of Kaplan et al. (US 20170149885, hereafter Kaplan).

Regarding claim 5, Thind as modified didn’t explicitly disclose, but Kaplan discloses: discloses:  The method according to claim 4, wherein the application of the preset type is a third-party application, and the application in the preset state is an application running in a background 
(Kaplan [0026; 0037] discloses: the client-side application can include a content management system specific component. For example, the component can be a stand-alone application, one or more application plug-ins, and/or a browser extension. However, the user can also interact with content management system 102 via a third-party application, such as a web browser, that resides on client device 104.sub.i and can be used to communicate with content management system 102).
Thind and Kaplan are analogous art because they are relevant to solving the same problem, content management system. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Thind, to include the teaching  of Kaplan, in order to  renaming the items within the content management system. The suggestion/motivation to combine is to prevent a user from creating a content item having the same name as an unsynchronized content item and/or to insert stubs to enable the user to change the synchronization state of the unsynchronized content item.

Regarding claim 29, Thind as modified discloses:   The terminal according to claim 28, wherein the application of the preset type is a third-party application, and the application in the preset state is an application running in a background (Kaplan [0026; 0037] discloses: the client-side application can include a content management system specific component. For example, the component can be a stand-alone application, one or more application plug-ins, and/or a browser extension. However, the user can also interact with content management system 102 via a third-party application, such as a web browser, that resides on client device 104.sub.i and can be used to communicate with content management system 102). 



Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CINDY NGUYEN/Examiner, Art Unit 2161